PER CURIAM.
The summary judgment in favor of ap-pellee Harry Eichler is reversed on authority of Nu-Way Plumbing, Inc. v. Superior Mechanical, Inc., 315 So.2d 556 (Fla. 2d DCA 1975).
Appellees correctly point out that paragraph seven of the second amended complaint, wherein appellant seeks to recover salary and insurance coverage benefits, incorrectly alleges that such benefits flow from the agreement between Martin Pasti-na and appellee Eichler rather than from the stock purchase agreement. The summary judgment in favor of appellee Royal Sample Service Corporation is therefore affirmed. Upon motion, appellant should be permitted to amend his complaint.
REVERSED IN PART; AFFIRMED IN PART, AND REMANDED.
DOWNEY and LETTS, JJ., and LINDSEY, HUBERT R., Associate Judge, concur.